Exhibit 10.5
TERMINATION AGREEMENT
     This termination agreement (“Termination Agreement”) terminating the
Employment Agreement to by and between Cinemark, Inc. (the “Company”) and Tandy
Mitchell (“Mitchell”) (each, a “Party” and together, the “Parties”) is dated
June 16, 2008.
RECITALS
     WHEREAS, the Company and Mitchell entered into that certain Employment
Agreement dated March 12, 2004 (the “Employment Agreement”);
     WHEREAS, Mitchell wishes to voluntarily resign from her position as an
Executive Vice President and Assistant Secretary of the Company and all of its
parents and subsidiaries and terminate the Employment Agreement with the
Company;
     WHEREAS, Mitchell and the Company deem it to be in the best interest of the
Parties to mutually terminate the Employment Agreement as of the date above
written; and
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
and obligations of the Parties contained herein, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the Parties hereto
agree as follows:
AGREEMENT

1.   Mitchell hereby resigns as an Executive Vice President and Assistant
Secretary of the Company and all of its parents and subsidiaries.

2.   Mitchell hereby and the Company hereby agree that the Employment Agreement
is terminated as of the date hereof and Mitchell hereby agrees to relinquish any
rights under the Employment Agreement.

3.   Upon execution of this Termination Agreement, the Parties agree that the
Employment Agreement has no further force or effect.

[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be
duly executed and signed as of the day and year first above written.

            CINEMARK USA, INC.
      By:   /s/ Michael Cavalier        Michael Cavalier        Senior Vice
President-General Counsel        TANDY MITCHELL


/s/ Tandy Mitchell

 
Tandy Mitchell
     

 